NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 09-4444
                                   _______________

                           UNITED STATES OF AMERICA
                                         Appellee
                                      v.

                                  NYRON BRIDGES,
                                  a/k/a LOOSE LOC,
                                             Appellant

                                   _______________

                    On Appeal from the United States District Court
                             For the District of New Jersey
                      (D.C. Criminal Action No. 07-cr-000115)
                     District Judge: Honorable Peter G. Sheridan
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 26, 2011
                                 _______________

    Before: SLOVITER and GREENAWAY, Jr., Circuit Judges, and POLLAK, District
                                 Judge*

                          (Opinion filed November 18, 2011)
                                  _______________

                                      OPINION
                                   _______________



*
 Honorable Louis H. Pollak, Senior Judge of the United States District Court for the
Eastern District of Pennsylvania, sitting by designation.

                                            1
POLLAK, District Judge

       Appellant Nyron Bridges challenges the reasonableness of his 188-month sentence

following entry of a guilty plea for distribution and possession with intent to distribute

five grams or more of crack cocaine. We will affirm.

                                              I.

       A federal grand jury charged Bridges and six co-defendants in a seven-count

indictment alleging, inter alia, that Bridges and his co-defendants were members of two

New Jersey subgroups of the Crips street gang that conspired to distribute controlled

substances in Essex County, New Jersey. Pursuant to a plea agreement, Bridges pleaded

guilty to Count Six of the indictment, which charged him with distribution and possession

with intent to distribute five grams or more of crack cocaine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(B) and 18 U.S.C. § 2.

       The Presentence Investigation Report found that Bridges qualified as a career

offender under § 4B1.1 of the United States Sentencing Guidelines. In a letter submitted

to the Court prior to his sentencing, Bridges argued that § 4B1.1 did not apply to him, or

alternatively, that the nature of his offense and his criminal history warranted a

significant downward departure or variance. Bridges also sought a downward

adjustment based on the conditions at Passaic County jail, where he had been detained for

18 months prior to his sentencing.

       At sentencing, the District Court determined that Bridges’s two prior convictions

for possession of cocaine with intent to distribute within 1000 feet of a school qualified

him as a career offender. The District Court further determined that, since Bridges faced

                                              2
a maximum statutory penalty of 25 or more years, his base offense level was 34. Bridges

received a three-point reduction for acceptance of responsibility, resulting in an adjusted

offense level of 31 and a Guidelines range of 188-235 months. 1

       The District Court then reviewed the 18 U.S.C. § 3553(a) factors. The Court

noted Bridges’s lengthy criminal history prior to the two convictions that served as

predicates for the career offender designation. The Court also noted that Bridges was

rearrested only nine months after his release from custody on his two prior convictions,

and that he violated the conditions of his supervised release multiple times. The Court

further observed that Bridges was a high-ranking member of the Hoover Five Deuce set

of the Crips.

       The District Court sentenced Bridges to 188 months, at the bottom of the

Guidelines range. In imposing the sentence, the Court stated, “the seriousness of the

offenses [is] of utmost importance. We have to deter Mr. Bridges from further crimes

and we have to send a message . . . to the community that the gang related activity is not

tolerated.”

       After his sentencing, Bridges filed a motion asking the District Court to vacate the

judgment of conviction and resentence him. In the motion, Bridges alleged that he had

not had time to respond to the government’s assertion that he was a high-ranking gang

member. At the hearing on Bridges’s motion, the District Court noted that it sentenced in

accordance with the guidelines as often as it possibly could in order to prevent sentencing

1
  The District Court also determined that if Bridges had not qualified as a career offender,
it would have sentenced him using an adjusted offense level of 21.

                                             3
disparity. The District Court denied Bridges’s motion, holding that there was no reason

to revisit Bridges’s sentence because it was not “driven” by his gang status, but rather by

“his career offender status, which he does not dispute.”

         Bridges now appeals his sentence.

                                               II.

         We review a district court’s sentence in two stages: first, we ensure that the district

court committed no significant procedural error; second, we consider whether or not the

sentence is substantively reasonable. United States v. Tomko, 562 F.3d 558, 567 (3d Cir.

2009) (en banc).2

         First, Bridges argues that the District Court erred in concluding, over Bridges’s

objection, that he was a high-ranking member of the Hoover Five Deuce Set of the Crips

and in failing to resolve the dispute in its consideration of Bridges’s post-sentencing

motion. Under Federal Rule of Criminal Procedure 32(i)(3)(B), the District Court is

obligated to resolve factual objections to the PSR unless “a ruling is unnecessary either

because the matter will not affect sentencing, or because the court will not consider the

matter in sentencing.” In ruling on Bridges’s post-sentencing motion, the District Court

concluded that its determination of whether Bridges was a high-ranking gang member

had no effect on Bridges’s sentence because the sentence was based on the career

offender designation. Therefore, the District Court committed no procedural error in

failing to resolve the factual dispute as to whether Bridges was a high-ranking gang

member.

2
    We have jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                                4
         Second, Bridges argues that the District Court failed to properly consider his

argument that he should have been granted a downward departure or variance because his

criminal history category substantially over-represented his criminal history and

likelihood of recidivism. Specifically, Bridges argues that the District Court

misinterpreted the basis of his motion for a downward departure when the Court stated, “I

don’t think the criminal history overstates the seriousness of this offense.” Guideline §

4A1.3(b)(1) authorizes district courts, upon determining that a defendant’s criminal

history category substantially over-represents the defendant’s criminal history and

likelihood of recidivism, to “assign a criminal history category other than the otherwise

applicable criminal history category.” The language the District Court used in ruling on

Bridges’s downward departure motion suggests that the Court was considering the

seriousness of the offense, rather than Bridges’s criminal history, as required under

Guideline § 4A1.3(b)(1). In context, however, it is clear that the District Court

understood the basis for Bridges’s motion. In discussing its reasons for rejecting

Bridges’s request for a variance on the same grounds, the District Court reviewed

Bridges’s entire criminal history, together with incidents evincing his poor adjustment to

supervised release. The District Court’s reference to “the seriousness of this offense”

when denying Bridges’s downward departure motion does not amount to procedural

error.

         Third, Bridges argues that the District Court erred when it failed to consider his

request for a departure or variance based on the conditions of his detention at Passaic

County jail. In his presentence letter to the Court, Bridges requested that the Court take

                                               5
note of the deplorable conditions at Passaic County jail described in United States v.

Sutton, No. 07-426, 2007 WL 3170128 (D.N.J. Oct. 25, 2007). Bridges’s letter did not

address in what way the general conditions at Passaic County jail had affected him during

the time he spent in detention there. At his sentencing hearing, Bridges did not argue for

a downward departure or variance based on his detention conditions at Passaic County

jail. At sentencing, the District Court stated that it had “read everything” Bridges

submitted to him prior to sentencing, but he did not directly address whether the

conditions of Bridges’s confinement at Passaic County jail qualified Bridges for a

downward departure or variance. Because the Court indicated that it had reviewed

Bridges’s written submission, which included Bridges’s cursory argument for a

downward departure or variance based on detention conditions, and because Bridges did

not argue for a downward departure or variance on this ground during his sentencing

hearing, the District Court did not commit procedural error when, at the sentencing, it did

not address the argument advanced in Bridges’s presentence letter.

       Bridges also argues that the District Court imposed a sentence greater than

necessary to comply with the purposes of punishment. He contends that the District

Court impermissibly presumed that the Guidelines were reasonable and unreasonably

adhered to the Guidelines in imposing a sentence that was over two times as long as the

sentence he likely would have received had the career offender designation not applied to

him. See Nelson v. United States, 555 U.S. 350, 352 (2009) (per curiam) (holding that

“[o]ur cases do not allow a sentencing court to presume that a sentence within the

applicable Guidelines range is reasonable”). That the District Court stated that it imposes

                                             6
sentences in the Guidelines range “whenever possible” in order to avoid disparities does

not mean that the Court entertains a presumption that Guidelines sentences are

reasonable. Before imposing Bridges’s sentence, the District Court summarized the §

3553(a) factors and carefully explained its decision to impose a 188-month sentence,

referencing Bridges’s criminal history, likelihood of recidivism, and the need to deter

gang-related crime. We defer to the District Court’s reasoned appraisal of the various

factors relevant to a sentence. United States v. Styer, 573 F.3d 151, 155 (3d Cir. 2009).

The record supports the conclusion that Bridges’s sentence was substantively reasonable.

                                            III.

       For the reasons stated above, we will affirm Bridges’s sentence.




                                             7